FINAL OFFICE ACTION
This Final office action addresses U.S. Application No. 16/653,084, which is a reissue application of U.S. Application No. 13/134,006 (hereinafter the “006 Application"), entitled COMPUTER INTERFACE EMPLOYING A MANIPULATIED OBJECT WITH ABSOLUTE POSE DETECTION COMPONENT AND A DISPLAY, which issued as U.S. Patent No. 8,553,935 (hereinafter the “935 Patent") on October 8, 2013.
The status of the claims is as follows:
Claims 22-39 are pending and examined herein.
Claims 22-39 are rejected.

I. ACKNOWLEDGEMENTS AND STATUS OF CLAIMS
Examiners acknowledge the Applicant’s response filed November 10, 2021 (hereinafter the “Nov 2021 Response”) to the Office action mailed October 5, 2021 (hereinafter the “Oct 2021 NF Action”).
In the Nov 2021 Response, new claims 22-39 were added.  After careful review these claims, Examiners do not find that these claims are being amended with respect to any previous versions of the claims.  Therefore, claims 22-39 are pending and will be examined herein.

II. OTHER APPLICANT RESPONSES CITED HEREIN
(a) Applicant’s Amendment filed January 22, 2021 (hereinafter the “Jan 2021 Amendment”).
Mar 2021 Amendment”).
(c) Applicant’s Amendment filed May 28, 2021 (hereinafter the “May 2021 Amendment”).

III. INITIAL COMMENTS AND RESPONSE TO APPLICANTS ARGUMENTS
Examiners have fully considered the Applicant’s Nov 2021 Response and do not find it persuasive.  Examiners are unable to clearly determine the full nature of the Applicant’s response and whether it includes any appropriate evidence based arguments.  Accordingly, Examiners will make their best attempt at addressing any merit based arguments provided by Applicant in this response.
As provided below in this action and unless expressly noted otherwise, Examiners maintain all findings, conclusions, objections and grounds of rejection provided from Oct 2021 NF Action and thus this action is made Final.  As also detailed below in this section, Examiners do not find the Applicant’s arguments sufficient to overcome Examiners’ positions in the Oct 2021 NF Action.  Each such argument, as best understood, will be addressed in turn below.

1.	Issues in Light of PTAB Decision in IPR2018-01032
Applicant over pages 6-8 makes several comments regarding the PTAB decision in IPR2018-01032.  However, Examiners find that the claims have been substantially amended from those claims before the PTAB and further the art combinations cited in the Oct 2021 NF Action are different than those before the PTAB.  Thus, the comments 

2.	Issues Apprehended by Examiners
Examination Guidelines
	Examiners find no response necessary to the comments by Applicant over pages 8-9 of the Nov 2021 Response wherein Applicant stated “the Examiners’ misapprehensions of these responses and explanations are producing a word salad.”  Applicant has not defined the meaning of “word salad” for Examiners to response appropriately.
Apprehensions of relative motion sensors & mathematics
On page 11 of the Nov 2021 Response, Applicant cites a passage of the 935 Patent and argues that this paragraph supports Applicant’s position that it “describes how a POSA is free to choose between using ‘only’ angular velocities data or linear velocities for use in an interpolation algorithm.”  Examiners disagree.
First, the paragraph does not support the claimed language in accordance with 35 U.S.C. §112(1st ¶).  The paragraph cited only states that “relative data is used to fill in the relative motion information between times ti.”  Specifically, the paragraph uses only the phrase “relative data” but not any particular subset thereof.  The claims recite use of relative motion data “indicative only of a change in an orientation of said manipulated object.”  Thus, Examiners do not find that Applicant’s own identified portion of the 935 Patent describing general “relative motion data” supports the specific data now being claimed.
Second, as provided in the rejections in the Oct 2021 NF Action, Examiners again note that the specification of the 935 Patent does not specifically outline any interpolation algorithm, but rather only refers to it by name.  And now the claims require a specific set of data to be accepted and used within such an undisclosed algorithm.  A change in data input would change the algorithm.  Furthermore, such a change from general relative motion data to a specific data set would require removal of “unwanted data” as noted by Applicant and thus would require a modification of any general or generic interpolation algorithm.
Finally, the question for written description support is not whether “a POSA is free to choose limitations” but rather what has Applicant disclosed as its invention.  The fact that the claimed invention may be obvious over what is disclosed in the specification is not sufficient to provide written description support of what Applicant is claiming as its invention.
One page 11 of the Nov 2021 Response, Applicant further argues that the claim language regarding ‘only’ is “satisfied by data that represents only a change in orientation (i.e., angular velocity) and not a change in angular velocity.” (emphasis added by Examiners.  Examiners are unable to determine the argument here.  These two emphasized phrases are the same.  It is unclear how “satisfying data be a change angular velocity data” and not be a change in angular velocity?
Apprehensions of a POSA’s knowledge about interpolation
	On page 12 of the Nov 2021 Response, Applicant submits that “[t]his type of interpolation has been known for a very long time.”  Furthermore, as noted in prior response, Applicant has argued that the algorithm for determining pose is “any well-known technique (algorithm).”   See Jan 2021 Amendment, page 32.  While Examiners agree generic interpolation algorithms may be known, that is not the issue in this application.
First, Applicant has not disputed that the 935 Patent fails to explicitly disclose any particular algorithm for its interpolation, fusion, etc.  If such an algorithm that Applicant is using to perform its determination of pose is so well known, Applicant should provide appropriate evidence in support thereof.  As of the date of this Office action, Applicant has declined to provide such evidence.
Assuming arguendo that such an algorithm is old and well known as Applicant alleges, how is this algorithm incorporated into the Applicant’s specific data sets?  After four Office actions regarding the same question by Examiners, Applicant has failed to provide any specific interpolation or fusion algorithm other than to state a POSA knows what it is.
Furthermore, any changes to the nature of the inputs to an algorithm would necessarily change the algorithm.  As noted by Applicant is prior responses, the invention lies in the “judicious choice of data.”  See Jan 2021 Amendment, page 32.  Any change in the nature of the data input would change the nature of the general algorithm.  Thus, Examiners find that not only does the 935 Patent fail to disclose the specifics of the general fusion or interpolation algorithm, but similarly fails to disclose how these accommodate the judicious choice of data.
Apprehensions of prior art (Ribo)
On page 13 of the Nov 2021 Response, Applicant argues that “Ribo’s system with no control over the light in the environment is simply inapplicable.”  Examiners disagree and find such an argument is insufficient to overcome the prior art rejection of the method claims.
Examiners agree with the statement that Ribo’s system has no control of the light in the environment.  Ribo’s system captures ambient light and image features using a photodetector and determinates absolute pose via a processor.
However, Applicant’s argument simply highlights the problem with claims 22-31.  
The relevant claim language is 
accepting by a processor from a photodetector mounted on-board said manipulated object light data indicative of light detected from a first plurality of predetermined light sources having known locations in world coordinates and being arranged in a predetermined pattern

Examiners first note this is a method step in a method claim.  Second, Examiners note this method step is being performed explicitly by a processor.  Applicant in this argument is essentially arguing that a method step in a method claim performed by a processor implies that the entire claim requires the structures of the light sources.  Such an assertion does not make both legal and logical sense.  The only structure required in claims 22-31 is a processor since this is the only structure performing the method steps.  The other structures are either not required or are intended uses and thus do not limit the scope of the operations of the processor.
Furthermore, the light data as recited in the claim is a product-by-process limitation, which is limited only by the structure and not the manner to which it is made.  Thus light data from a photodetector is simply light data regardless of the manner to which it is made.  Thus, light data from the photodetector in Ribo would read on the light data from the photodetector as claimed.
Finally, in view of finding above that the particular light sources are intended use of the tracking system, Ribo would meet the intended use thereof.  As noted in Ribo, its imaging tracking system uses landmarks to determine pose.  Certainly placing this system in parking lot with light sources or in a room with light sources and using the light sources as landmarks, Ribo would operate as intended and meet the intended use of the claim.  Examiners find that Applicant is merely attempting to claim a specific application or intended use of Ribo.

Apprehensions of possible choices of relative motion sensors
On page 14 of the Nov 2021 Response, Applicant submits that the “Examiners appear to believe in the existence of some special relative motion sensors that need to be used to collect data that only represents a change in orientation.”  Examiners agree and maintain this finding.
For example, the claims require the processor to receive from a relative motion sensor the “relative motion data indicative only of a change in an orientation of said manipulated object.”  Applicant further has argued that “[a]ny standard processor from prior art can run the program necessary to provide this function. Nov 2021 Response, p 16.
Thus, since “any standard processor” is used and the only other features for outputting this judicious choice of data is the relative motion sensor, a person of ordinary skill in this particular art must conclude that the invention requires some special sensor for outputting such a special data set to the exclusion of other data.  In other words, if the novelty is not in the processor (or algorithm), then to achieve the stated result, the novelty must reside in a special sensor.
Applicant then confirmed the Examiners finding within the Nov 2021 Response at page 14 where Applicant stated “such a sensor can be realized by certain configurations of gyroscopes or accelerometers… ” (emphasis added by Examiners).  What are these “certain configurations?”  As stated in the table provided on page 14 of the Nov 2021 Response, inertial sensor output other data than simply a change in orientation, such as absolute orientation data.  This is precisely the written description issue raised by Examiners.  In other words, what is the configuration of these sensors that specifically excludes unwanted data?  The specification of the 935 Patent does not discuss or disclose any “certain configurations” of these inertial sensor that allows them to exclude unwanted data to provide only the Applicant’s “judicious set of data” to the processor.
Apprehensions and Construction of the Claims
	On page 15 of the Nov 2021 Response, Applicant disputes the Examiners primary claim interpretation that the processor in claims 32-39 invokes interpretation under 35 U.S.C. §112(6th ¶).  Specifically, Applicant argues that Examiners position attempts “to trivialize the processor and map it to a computer program” and further attempts “to make the invention about some special algorithm.”  Examiners are unable to determine what Applicant is arguing here.
The claim limitations invoke §112(6th ¶) because the claim limitations themselves do not recite or require sufficient structures for performing all the functions recited in the claims, i.e., the determining of pose functions.  Clearly an off-the-shelf processor is incapable of sensor fusion or interpolation without more.  The claim language chosen by Applicant is invoking §112(6th ¶).  Therefore it is a statutory requirement that the Examiners to interpret the claims in accordance with §112(6th ¶).  Thus, Examiners are not misconstruing the claims but rather following the statutory requirements brought on by the manner to which Applicant has chosen to claim its invention.
Apprehensions of what kind of processor is required
	On pages 15-17 of the Nov 2021 Response, Applicant disputes the invocation of §112(6th ¶) by stating that “[t]his type of processor does not need to be special in any way to provide the computation necessary to find the pose…”  Examiners disagree.  First as discussed above, an off-the-shelf processor would not be able to compute anything without appropriate programming or working according to program instructions.  This is confirmed by Applicant on page 16 of the Nov 2021 Response, where Applicant states “any standard processor from prior art can run the program necessary to provide this function.” (emphasis added by Examiners).  To be clear, this “program necessary to provide this function” is precisely what is missing from the claims.  Thus, because the programming (i.e. algorithm) is not sufficiently manifested in any of the claims (i.e. the sufficient structure or algorithm is not present in the claims), the claim language invokes §112 (6th ¶).
In other words, Applicant’s arguments miss the point.  The question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to §112(6th ¶) if it recites function without reciting sufficient structure for performing that function.
Furthermore, as provided in the rejections below and as discussed above, not only is the special programming (i.e. algorithm) not sufficiently manifested in any of the claims, the Examiners find that the “necessary program” (or algorithm) is not sufficiently disclosed in the 935 Patent.
On page 17 of the Nov 2021 Response, Applicant argues that “there is no special type of computer needed to perform this kind of simple interpolation computation.”  Examiners note this arguments highlights Applicant’s own misunderstanding of the Examiner’s findings and the invocation of processor under §112(6th ¶).  An un-programmed computer would not magically perform the interpolation computation.  Examiners find that the computer would need appropriate “necessary” or special programming to perform the claimed interpolation computation and once that special programming is provided therein, the computer becomes a special purpose computer.
Finally, the Examiners find that Applicant’s arguments support the Examiners’ position that, for purposes of applying the prior art, the claimed processor is a generic processor that does not require special programming. See:
This type of processor does not need to be special in any way to provide the computations necessary to find the pose from the light data …. Any standard processor from prior art can run the program necessary to provide this function.
Nov 2021 Response, p 16.

“A POSA would know that there is no special type of computer needed to perform this kind of simple interpolation computation.” Nov 2021 Response, p 17.
To be clear, the Examiners hereby rely on Applicant’s admissions when applying the prior art.  In other words, because Applicant has admitted that “[a]ny standard processor from prior art can run the program necessary to provide this function” then “[a]ny standard processor from prior art” will anticipate or render obvious this claimed limitation.  See 37 C.F.R. §1.104(c)(3) which states in part: “the examiner may rely upon admissions by applicant . . . as to any matter affecting patentability . . . . [Emphasis added.]”
	Responses to Examiners’ Points
On pages 17-19 of the Nov 2021 response, Applicant traverses the Examiners’ positions taken in the Oct 2021 NF Action on the bases of those arguments discussed above.  As discussed above, Examiners do not find these arguments persuasive and thus maintain all positions, findings and conclusions in the Oct 2021 NF Action, which are provided below.

VI. PRIORITY
Examiners acknowledge that the present application is a reissue of the 006 Application, now the 935 Patent.  Examiners further acknowledge the Applicant’s claim that the 006 Application is a divisional of U.S. Patent Application No. 12/586,226, filed September 18, 2009 (hereinafter the “226 Application”), now U.S. Patent No. 7,961,909, which is a continuation-in-part of U.S. Patent Application No. 12/584,402, filed September 9, 2009 (hereinafter the “402 Application”), now U.S. Patent No. 7,826,641, which is a continuation-in-part of U.S. Patent Application No. 10/769,484 filed January 30, 2004 (hereinafter the “484 Application”), now U.S. Patent No. 8,542,219 (hereinafter the “219 Patent”) and the 402 Application is a continuation-in-part of U.S. Patent Application No. of 11,591,403, filed October 31, 2006 (hereinafter the “403 Application”), now U.S. Patent No. 7,729,515, which claims priority to U.S. Provisional Application No. 60/780,937, filed March 8, 2006 (hereinafter the “937 Provisional Application”).  
However, following a review of the prosecution history of the 006 Application, the scope of the claims pending and examined herein in view of the disclosure history among the noted applications and patents, the proceedings by the PTAB in IPR2018-01032 and statements by the Applicant, Examiners do not find that the pending and examined claims are entitled to priority back to the earliest filed application on March 8, 2006, i.e., to the 937 Provisional Application, or any of the other previous applications.
First for example, the claims recite the feature wherein the processor accepts from said relative motion sensor “relative motion data indicative only of a change in an orientation of said manipulated object.”  However, following a careful review of the above noted cross-referenced applications, Examiners do not find support or a disclosure of a processor accepting such a specific set of data, i.e., accepting “only” such data.

Furthermore, the claims now require the processor determining a pose of the manipulated object “based on:  an absolute pose inferred from said light data; and said relative motion data indicative only of said change in said orientation of said manipulated object.”  Furthermore, Applicant has explicitly stated “the point of the invention is not a new algorithm, but a judicious choice of light data and relative motion data indicative on of a change in orientation...”  See Jan 2021 Amendment, page 32.  However, following a careful review of the cross-referenced applications, Examiners do not find support or a disclosure of such a narrow set of data as now being claimed and forming the “point” of Applicant’s invention.  Specifically, Examiners do not find the 937 Provisional Application, the 403 Application and the 484 Application disclose using relative motion data indicative “only of a change of orientation” to determine pose.  Additionally, while the 402 Application and the 226 Application disclose a processor accepting relative motion data, Examiners do not find these references accepting the specific data now being claimed.1  Finally, Examiners find the first recitation in the claims of these features of the accepting by the processor only the data indicative “only of a change of orientation” and the determination based thereon was at the filing of this reissue application.
In view of the forgoing, Examiners conclude that the pending and examined claims do not have a priority of invention extending to the cross referenced applications in the priority claim of the 935 Patent.  Rather, Examiners find the earliest disclosure of these features was in the claims of this present reissue application and thus Examiners find the pending and examined claims have a priority date extending only to the filing date of this reissue application.

V. CLAIM REJECTIONS – 35 U.S.C. §112 1st Paragraph
The following is a quotation of pre-AIA  35 U.S.C. §112 1st paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A. 	New Matter/Written Description Rejections of Claims 22-39
Claims 22-39 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶), as failing to comply with the written description requirement as containing new matter.  These claims contain subject matter which was not described in the specification of the 006 Application, as filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 006 Application was filed, had possession of the claimed invention.
Applicant has amended the claims from the issued 935 Patent to recite accepting by the processor relative motion data from the relative motions sensors that is indicative “only of said change in said orientation of said manipulated” is used in the determination.  For example, claims 22-31, recite a step of accepting by said processor relative motion data from a relative motion sensor “indicative only of a change in orientation of said manipulated object” and a step of determining on the basis of this relative motion data “indicative only of a change in the orientation of said manipulated object.”  Similar recitations are present in claims 32-39.  However, Examiners do not find support from the specification of the 935 Patent as filed as the 006 Applicant for the use of “only” in the claims and thus is new matter.  
Examiners first find that the relative motion sensors used in the disclosure of the invention (optical flow sensors, gyroscopes, accelerometers, magnetometers) output a variety of data.  For example, accelerometers typically output linear velocity, acceleration data (See 935 Patent col. 38) and further absolute orientation data (See May 2021 Amendment page 67).  Optical flow sensors typically output linear velocity and angular velocity (See 935 Patent at col. 35, line 55 to col. 36, line 14) as well as absolute orientation data (See May 2021 Amendment, page 67).  Typical magnetometer measure absolute orientation data (See May 2021 Amendment, page 67).  Finally, gyroscopes output absolute orientation data and angular velocity data (See May 2021 Amendment, page 67).  Applicant has further explicitly stated that “[t]here is no special purpose sensor and no special purpose sensor is intended by Applicant.”  See Mar 2021 Amendment page 25.  Furthermore, as stated at col. 34, lines 44-46 of the 935 Patent, “such auxiliary motion detection component tracks a relative position or movement ….”  Additionally, the 935 Patent states at col. 47, lines 33-36 “data 1016 is not absolute.  Instead, it is indicative of a change in pose (orientation and position of reference point 1012’) of wand 1012.”  These findings are further supported by the PTAB in IPR2018-01032 which found that relative motion sensors as contemplated in the 935 Patent “uses other types of relative motion data to determine pose” other than only “relative motion data indicative of a change in orientation.”  See Final Written Decision in IPR2018-01032 at page 19.  In view of these findings and statements, Examiners find that at most generic relative motion sensors are supported by the 935 Patent and such sensors provide position and orientation data, as well as changes in position and orientation data. 
Examiners note that there is nothing inherently ambiguous or uncertain about a negative limitation.  See MPEP §2173.05(i).  Nevertheless, Examiners further note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  See Id.  With regard to the making the determination using such relative motion data “only indicative of a change in orientation of said manipulated object,” Examiners find this limitation to be a negative limitation since the limitation excludes data that would be otherwise be output from relative motion sensors and thus a special relative motion sensor would be required to output such data and provide this data to the claimed processor or a filter would be required to filter out the “unwanted data.”  For example, Examiners find that this limitation uses only a small subset of the overall relative motion data to the exclusion of all other data from typical relative motion sensors in order to accept the data to make the claimed determination of pose.  Specifically, for example, this limitation would accept and use for determination only non-zero, i.e., changes, in the orientation of the object.  With respect to relative motion sensors cited by Applicant in support of this limitation, this “only” limitation would exclude all position and orientation data, exclude velocity data with respect to the x,y,z axes, exclude changes in orientation data equal to zero (change in orientation dϕ=0,dθ=0,dψ=0) and exclude any acceleration data.  
In view of the forgoing Examiners do not find support for a relative motion sensor that would output such a narrow subset of data for making the pose determination.  Specifically, Examiners do not find support in the specification of the 935 Patent that only data indicating changes in orientation is the only data set from the relative motion sensors that is used for the pose determination.  Especially in view that this new limitation would exclude data sets from typical relative motion sensors, which would require a special relative motion sensor that outputted such a specific set of data or a filter to remove the other unwanted data.  Accordingly, Examiners conclude the claims as provided in the Nov 2021 Amendment contain new matter herein with respect to the 935 Patent as issued and as filed as the 006 Application.

B.	New Matter/Written Description Rejections of Claims 22-39
Claims 22-39 are further rejected under pre-AIA  35 U.S.C. §112 (1st ¶), as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification of the 006 Application, as filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 006 Application was filed, had possession of the claimed invention.
Regarding these claims, they recite determining the pose of said manipulated object based on “an absolute pose inferred from said light data” and “said relative motion data indicative only of said change in said orientation, wherein said pose is determined with respect to said world coordinates.”  Thus, the absolute pose data and the specific relative motion data are combined or used together in some manner to determine the pose.  Upon review of the specification, the only support regarding this determination is “combining of absolute and relative tracking data is sometimes referred to as ‘sensor fusion.’”  See 935 Patent at col. 35, lines 24-34.  Furthermore, another portion of the specification states these data sets are “combined.”  See 935 Patent at col. 36, lines 58-64 and col. 38, lines 12-15.  Other portions of the specification refer to supplementing the absolute pose data with relative motion data.  See 935 Patent col. 46, lines 35-37.  Furthermore, the 935 Patent states the relative motion data can be used for interpolation of motion between light data measurement times.  Thus, while the Examiners find some generalities regarding the determination, the specification provides little, if any, detail sufficient to show Applicant was in possession of the limitation.  Specifically, Examiners find that the specification generally repeats the “determining” in various generalities without showing any particular method or algorithm or steps thereof for determining the pose.2
Examiners further find that this determining step is the key to the invention since both relative motion sensors (gyroscopes, optical flow sensor, accelerometers and magnetometers) and optical sensors (photodetectors) are known in the art and further generic processor are known in the art.  The invention thus lies in how the distinct data from these sensors is combined to determine pose.  Furthermore, to combine distinct data sets to determine pose, some equation or algorithms would be required.  Examiners query how the data from each sensor is weighted or which part of the data of one set is aligned with the other set, etc.?  What are the processing steps performed to arrive at this “determination?”  However, the specification of the 935 Patent does not disclose or discuss any algorithm or equation of the manner to which these data sets are combined.  Rather the specification of the 935 Patent merely states sensor fusion or interpolation is performed or one data set supplements or is combined with the other data set without more.  Without these considerations in the specification of the 935 Patent or a disclosure of any algorithm or equation used, one having ordinary skill in the art would now know if Applicant was in possession of making the actual determination as recited in the claims beyond the general idea, “determining,” of the invention.
Examiners further acknowledge that Applicant has stated the following: 
(1) “the point of the invention is not a new algorithm, but a judicious choice of light data and relative motion data indicative on of a change in orientation…. The point is that the processor as specified is capable of determining pose data based on the light data and relative motion data using any well-known technique (algorithm).”  See Jan 2021 Amendment page 32;  
(2) “the determination of pose per se is not a new problem and is not being solved by the Applicant.”  See Mar 2021 Amendment page 26; and
(3) “[t]he invention is about the type of relative motion data to use.”  See Mar 2021 Amendment page 25.
However, Examiners do not understand how such statements aid or support Applicant’s response.  Rather than show with any particularity where the algorithm for “determining” as required in the claims is located in the specification, Applicant has stated that such an algorithm is “any well-known technique.”  Examiners do not find such catch-all statements are sufficient to provide support from the 935 Patent for Applicant’s claimed invention.  Furthermore, Examiners find that any “judicious choice” of a subset of data would necessarily imply a new algorithm, which is not disclosed, shown or discussed in the 935 Patent.  Finally, as discussed above, Examiners are unable to find support for the new “judicious choice” of data and a determining algorithm based on this judicious choice of data.

VI. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed October 15, 2019 (hereinafter the "2019 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2019 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiners recognize the statements in the 2019 Reissue Declaration that Applicant notes “[t]he reissue application reflects the Final Written Decision of the PTAB of September 9th, 2019 and narrows the claim scope to comply therewith,” Examiners find this statement is not a proper error statement.  Following the issuance of the IPR certificate, the cancelled claims no longer exist.  Rather, a proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 935 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Thus, Applicant is required to provide a new declaration with a statement of error with respect to 935 Patent identifying “a single word, phrase, or expression” from the 935 Patent that was not included therein that rendered the 935 Patent invalid or inoperative.
Furthermore, the Examiners object to the 2019 Reissue Declaration on the basis that Applicant has improperly check he box on page 2 thereof indicating that the “application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”  Examiners note that the version of 37 C.F.R. §1.46 that allowed the assignee to file applications was not in force until AIA  on September 16, 2012.  Accordingly, it was not possible for 006 Application that led to the 935 Patent to be filed by Assignee under this rule and thus Examiners conclude checking this box in the 2019 Reissue Declaration was improper.

VII. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. Rejections Based on Defective Oath/Declaration
Claims 22-39 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2019 Reissue Declaration is set forth in the discussion above.

B. Rejections Based on New Matter
Claims 22-39 and this reissue application as a whole are rejected under 35 U.S.C. §251 for containing new matter and further for failing the original patent requirement.  The nature of the new matter is discussed above in the rejections under pre-AIA  35 U.S.C. §112 (1st ¶).

VIII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 32-39 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “processor for…” (Claims 32-39)
A first means-plus-function phrase is recited in claim 32 (and included in each of dependent claims 33-39), which recites “a processor for…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 32 recites: 
a processor configured for:
i)	accepting said light data from said photodetector;
ii)	accepting from said relative motion sensor relative motion data indicative only of a change in an orientation of said manipulated object; and
iii)	determining a pose of said manipulated object based on:
	1) 	an absolute pose inferred from said light data; and
2) 	said relative motion data indicative only of said change in said orientation,
wherein said pose is determined with respect to said world coordinates.

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure and/or an ambiguous structure.  Examiners further note that the specification of the 935 Patent does not define “processor” and thus the specification of the 935 Patent does not impart or disclose any specific structure for the phrase. 
Processor is definable as (1) a data processor, (2) a system or mechanism that accepts a program as input, prepares it for execution and executes the process so defined with data to produce results or (3) a computer program.  See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Ed. 2000.  Processor is also definable as (1) a computer, (2) a central processing unit or (3) a program that translates another program into a form acceptable by the computer being used.  See American Heritage Dictionary of the English Language 4th Ed., 2006.  Accordingly, Examiners find processor can be defined or interpreted as either the entire computer, a processing portion of a computer or a computer program.  Accordingly, Examiners find processor implies no specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 935 Patent that any “processor" as interpreted above is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known processor of a prior art device can make the specific determination as recited in claim 32.  Rather a special purpose processor or computer would be required.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor…” is a generic placeholder having no specific structure associated therewith.  Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function for “determining a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation, wherein said pose is determined with respect to said world coordinates.”
Because FL #1 includes the function expressly noted above, the Examiner concludes that FL #1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #1 will have its ordinary and accustomed meaning.
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 32-39, particularly claim 32 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1 beyond the generic presence of the term processor.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based on a review of the common definitions of processor as discussed above and the specific functions recited in FL #1, Examiners find that the only definition of processor that would apply herein is the processor being part of a computer, which would comprise a central processing unit, a memory for holding software instructions and those software instructions for performing the function of FL #1.  Based upon a review of the specification of the 935 Patent, the Examiners find that the closest corresponding hardware structure for the FL #1 would be the computer 940 shown in FIG. 22, which would comprise a memory and a central processing unit.  Furthermore, the processor may be a central processing unit (CPU), a graphics processing unit (GPU).  See 935 Patent at col.16, lines 10-12.  Furthermore, the steps of accepting data are ordinary functions of any processor, CPU or GPU.
However, as discussed above in the written description and new matter rejections, Examiners are unable to find a sufficient written description of the algorithm or programming steps for performing specific functions of FL #1.  Specifically, Examiners are unable to find a corresponding algorithm or equation that accepts the specific data “indicative only of a change in an orientation of said manipulated object” from a relative motion sensor and a determination of pose based thereon.  Accordingly, while the hardware of the corresponding structures is discernable, Examiners are unable to clearly link all the functions recited in FL #1 with corresponding software structures from the 935 Patent. 
In summary, based upon a review of the 935 Patent itself and Applicant’s arguments in both the Jan 2021 Response and the Nov 2021 Response, the Examiners find that the specific functions of FL #1 are not coextensive with a microprocessor and therefore require special programming.

B2.	FL #2: “determining by said processor a pose…” (Claims 22-31)
A further means-plus-function type phrase is recited in claim 22 (and included in each of dependent claims 23-31), which recites the processor of “determining” “a pose…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claim 22 recites:
determining by said processor a pose of said manipulated object
based on:
1) an absolute pose inferred from said light data; and
2) said relative motion data indicative only of said change
in said orientation of said manipulated object,
wherein said pose is determined with respect to said world
coordinates….

(B2)(a)	3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FL #2 recites a processor that is performing the above noted recited function.  Thus the analysis is directed to the structures of the processor performing this determining step.  Examiners first find that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure and/or an ambiguous structure.  Examiners further note that the specification of the 935 Patent does not define “processor” and thus the specification of the 935 Patent does not impart or disclose any specific structure for the phrase. 
Processor is definable as (1) a data processor, (2) a system or mechanism that accepts a program as input, prepares it for execution and executes the process so defined with data to produce results or (3) a computer program.  See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Ed. 2000.  Processor is also definable as (1) a computer, (2) a central processing unit or (3) a program that translates another program into a form acceptable by the computer being used.  See American Heritage Dictionary of the English Language 4th Ed., 2006.  Accordingly, Examiners find processor can be defined or interpreted as either the entire computer, a processing portion of a computer or a computer program.  Accordingly, Examiners find processor implies no specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 935 Patent that any “processor" as interpreted above is a sufficient structure to perform the function recited in FL #2.  Specifically, there is no suggestion that any known processor of a prior art device can make the specific determination as recited in claim 32.  Rather a special purpose processor or computer would be required.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor…” is a generic placeholder having no specific structure associated therewith.  Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
Based upon a review of FL #2, the Examiner finds that the function associated therewith is “determining” “a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates” as explicitly recited in claim 22.
Because FL #2 includes the function expressly noted above, the Examiner concludes that FL #2 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #2 will have its ordinary and accustomed meaning.
(B2)(c)	3-Prong Analysis: Prong (C)
Based upon a review of the entire FL #2, the Examiner finds that FL #2 does not recite sufficient structure for performing the entire claimed function that is set forth within FL #2.   In fact, the Examiner finds that FL #2 recites no structure of the processor sufficient to perform the claimed function, rather Examiners find claim 22 recites only the underlying function of determining a pose.  Because FL #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #2 meets invocation Prong (C).
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112(f).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure as described in the specification for performing the recited function.  See MPEP §2181(II).
Based on a review of the common definitions of processor as discussed above and the specific functions recited in FL #2, Examiners find that the only definition of processor that would apply herein is the processor being part of a computer, which would comprise a central processing unit, a memory for holding software instructions and those software instructions for performing the function of FL #2.  Based upon a review of the specification of the 935 Patent, the Examiners find that the closest corresponding hardware structure for the FL #2 would be the computer 940 shown in FIG. 22, which would comprise a memory and a central processing unit.  Furthermore, the processor may be a central processing unit (CPU), a graphics processing unit (GPU).  See 935 Patent at col.16, lines 10-12.
However, as discussed above in the written description and new matter rejections, Examiners are unable to find a sufficient written description of the algorithm or programming steps for performing specific functions of FL #2.  Specifically, Examiners are unable to find a corresponding algorithm or equation that determines a pose based on an absolute pose from said light data and “said relative motion data indicative only of said change in said orientation of said manipulated object.”  Accordingly, while the hardware of the corresponding structures is discernable, Examiners are unable to clearly link all the functions recited in FL #2 with corresponding software or programming structures from the 935 Patent.

 D.	Conclusion of Claim Interpretation
	In view of the forgoing, Examiners will interpret FL #1 and FL #2 in the manner as provided above.  Because no remaining limitations invoke interpretation under 35 U.S.C. §112(f) and are not lexicographically defined, the remaining limitations will be interpreted using the broadest reasonable interpretation.

IX. CLAIM REJECTIONS – 35 U.S.C. §112 (2nd ¶)
The following is a quotation of pre-AIA  35 U.S.C. §112 (2nd ¶):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	Indefiniteness of Claims 22-39
Claim limitations FL #1 and FL #2 invoke §112 (2nd ¶) as discussed above.  However, as also discussed above, the written description of the 935 Patent fails to clearly link or associate the claimed function to some corresponding structure for performing the entire recited functions of FL #1. Claims 22-39 are therefore indefinite.
The Examiners agree that the claimed processor in claims 22 and 32 is structure. The question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to §112 (6th ¶) if it recites function without reciting sufficient structure for performing that function.
Once subject to the statutorily required interpretation under §112 (6th ¶), “[t]he next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
The Examiners have reviewed the 935 Patent and cannot locate a sufficient algorithm/software/programming to perform the claimed functions within FL #1 and FL #2. 
Claims 22-39 are therefore indefinite.
Additionally, Applicant has repeatedly argued that the claimed processor need not be special in any way.  “This type of processor does not need to be special in any way to provide the computations necessary to find the pose from the light data ….” Nov 2021 Response.  It is the Examiners position that a processor lends sufficient structure only to basic functions of a processor. All other computer-implemented functions require disclosure of an algorithm. And as noted by the Examiners, an algorithm is not disclosed for FL #1 and FL #2.

X. CONSIDERATION OF PRIOR ART IN VIEW OF
REJECTIONS UNDER 35 U.S.C. §112
The Examiners find that because claims 22-39 are indefinite under 35 U.S.C. §112(2nd ¶) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  
For example, as discussed above, Examiners find that the specification fails to disclose a particular algorithm for performing the “determining the pose based on the light data and the relative motion data” as recited in the claims (e.g. claim 22) which renders the claims indefinite even when viewed in light of the specification and further fails to disclose the particular data set accepted by the processor and used in the determination.  Nevertheless, Applicant has stated that “the point of the invention is not a new algorithm” and further that the processor as specified is capable of determining pose based on the light data the relative motion data “using any well-known technique.”  See the Jan 2021 Amendment at page 32.  Examiners hereby rely on these statements for consideration of the prior art below as it particularly applies to the “determining” by the processor and its corresponding structures related to FL #1 and FL #2.

XI. CLAIM REJECTIONS BASED ON PRIOR ART
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §103 that form the basis for the rejections under this section made in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


A. Primary Anticipation Rejections Applying Ribo
The following rejections applying Ribo are the Examiners’ primary rejections and are based on the Examiners’ primary interpretation discussed above in the Claim Interpretation section that FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).
Claims 22-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ribo et al., Indoor Tracking for Outdoor Augmented Reality Applications, November/December 2002 IEEExplore (hereinafter “Ribo”).
Regarding claim 22, Ribo discloses a method for use with a system having a manipulated object (See Ribo FIGS. 1 and 6 wherein a manipulated helmet contains a light detectors and a relative motion sensor, as well as a computer that performs fusion as shown in FIG. 7, reprinted below), the method comprising:

    PNG
    media_image1.png
    211
    575
    media_image1.png
    Greyscale

Ribo FIG. 7
a) accepting by a processor from a photodetector mounted on-board said manipulated object light data indicative of light detected from a first plurality of predetermined light sources having known locations in world coordinates and being arranged in a predetermined pattern (See FIG. 7 above, note the vision based tracker which uses light detectors to provide light data for use in the fusion algorithm shown.  Note also claim 22 is a method claim and step a) is limited to the actions of the processor of accepting light data from a photodetector.  The source of the light detected by the photodetector is not positively recited in the claim.  Thus, the source of the light in the claim is at most an intended use of the method within a certain unclaimed environment.  Furthermore, the light data in the claim is a product by process limitation which is limited to the light data itself without regard to the manner to which it is made.  Thus, since Ribo discloses a processor accepting light data from light detectors, its light data reads on the recited accepted light data); 
b) accepting by said processor from a relative motion sensor mounted on-board said manipulated object relative motion data indicative only of a change in an orientation of said manipulated object (See FIG. 7 above and pages 59-60 wherein the gyro, i.e., a relative motion sensor, provides angular velocity data (ωs) to the fusion algorithm); and 
c) determining by said processor a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (Note claim interpretation above wherein this phrase FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).  Thus, see Ribo FIG. 7, reprinted below and pages 59-60 wherein a computer having a processor is used to perform calculations.  Further see FIG. 7 above wherein the pose is determined based on absolute pose {position pv and orientation qv} inferred from the optical based tracker and relative motion data indicative only of changes in orientation, angular velocity, from said gyroscope (ωs) of said manipulated object, which data is fused together to determine pose in world coordinates); and 
d) using said processor to prepare at least a subset of said pose as data for use in an application (See Ribo FIG. 1 and page 54 wherein the pose is used to arrange the image on the display on the helmet).
Regarding claim 23, Ribo discloses the method of claim 22 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and asymmetric patterns and emission patterns (Note also that the light sources having predetermined locations is not positively recited in this limitation via claim 22, rather this is at most an intended image received by the photodetector which then creates light data.  The only positive method step here is the acceptance by the processor from a photodetector light data.  Thus, since Ribo discloses accepting light data from light detectors, its light data reads on the recited accepted light data, regardless of where the light comes from).
Regarding claim 24, Ribo discloses the method of claim 23 and further wherein said first plurality of predetermined light sources comprises IR LEDs (Note the analysis here is the same as for claim 23 and 22 a).  Since Ribo discloses a processor accepting light data from a photodetector, it reads on the step).
Regarding claim 25, Ribo discloses the method of claim 22 and further wherein said system is coupled to a display that shows an image substantially defined by a first and second orthogonal axes (See Ribo FIG. 1 and page 54 wherein the pose is used to arrange the display on the helmet).
Regarding claim 26, Ribo discloses the method of claim 25 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See FIG. 7 above, not algorithm which performs the recited determination step via a fusion algorithm to determine position and orientation, i.e., x,y,z,ϕ,θ,ψ).
Regarding claim 27, Ribo discloses the method of claim 25 and further wherein said manipulated object is configured to generate signals for rendering said display (See Ribo FIG. 1 and page 54 wherein the pose of the helmet is used to arrange the display on the helmet).
Regarding claim 28, Ribo discloses the method of claim 28 and further wherein said rendering comprises rearranging of a visual element (See Ribo FIG. 1 and page 54 wherein the pose of the helmet is used to arrange the display on the helmet).
Regarding claim 29, Ribo discloses the method of claim 25 and further wherein at least a subset of said pose is used for rotating at least a portion of said image (See Ribo FIG. 1 and page 54 wherein the pose of the helmet is used to arrange the display on the helmet).
Regarding claim 30, Ribo discloses the method of claim 25 and further wherein at least a subset of said pose is used for rotating a visual element of said image (See Ribo FIG. 1 and page 54 wherein the pose of the helmet is used to arrange the display on the helmet).
Regarding claim 31, Ribo discloses the method of claim 22 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools, wearable articles and utensils (See Ribo FIG. 1 and page 54 wherein a helmet is the manipulated object).

B. Primary Rejections Applying Mandella, Ribo and Siggraph 2001
The following rejections applying Mandella, Ribo and Siggraph 2001 are the Examiners’ primary rejections and are based on the Examiners’ primary interpretation discussed above in the Claim Interpretation section that FL #1 and FL #2 invoke interpretation under 35 U.S.C. §112 (6th ¶).
Claim 22-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2007/0211239 to Mandella et al. (hereinafter “Mandella”) in view of Ribo and Greg Welch et al., Tracking: Beyond 15 Minutes of Thought, SIGGRAPH 2001 Conference, Aug. 2001 (hereinafter “Siggraph 2001”).
Regarding claim 32, Mandella teaches a light based system for use with a system having a manipulated object (See Mandella at least the Abstract and FIG. 2, reprinted below) comprising:

    PNG
    media_image2.png
    526
    487
    media_image2.png
    Greyscale

Mandella FIG. 2

a first plurality of predetermined light sources disposed at known positions in world coordinates and defining a predetermined pattern (See Mandella FIG. 2 above and ¶0057, LED beacons B1, B2, … Bn);
a photodetector mounted on-board said manipulated object for 7 generating light data indicative of light detected from said first plurality of light sources (See Mandella FIG. 2 above, optical photodetector 104);
a processor configured for: i) accepting said light data from said photodetector and for determining the pose of said manipulated object based on an absolute pose inferred from said light data, wherein said pose is determined with respect to said world coordinates (Note claim interpretation above wherein this phrase FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).  Thus, see Mandella FIG. 5, note navigation unit 138 which processes raw data from sensors to determine an absolute pose {x,y,z,ϕ,θ,ψ}).
However, while Mandella teaches an optical tracking system, Mandella does not teach a hybrid system combining optical and inertial systems.  Nevertheless, Ribo teaches a hybrid based augmented reality system (See Ribo FIGS. 1 and 6) which teaches a manipulated object that comprises a photodetector mounted thereon for generating light data (See Ribo page 55, note camera mounted on helmet which contains a photodetector) and a relative motion sensor mounted on-board said manipulated object (See Ribo FIG. 6 and page 59 which relative motion sensor comprises a gyroscope  which outputs only angular velocity), and a processor configured for: i) accepting said light data from said photodetector; ii) accepting from said relative motion sensor relative motion data indicative only of a change in an orientation of said manipulated object; and iii) determining a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation, wherein said pose is determined with respect to said world coordinates (Note claim interpretation above wherein this phrase FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).  Thus, see Ribo FIG. 7, reprinted below and pages 59-60 wherein a computer

    PNG
    media_image1.png
    211
    575
    media_image1.png
    Greyscale

Ribo FIG. 7
having a processor is used to perform calculations.  Further see FIG. 7 above wherein the pose is determined based on absolute pose {position pv and orientation qv} inferred from the optical based tracker and relative motion data indicative only of changes in orientation, angular velocity, from said gyroscope (ωs) of said manipulated object, which data is fused together to determine pose in world coordinates).
In view of these teachings, it would have thus been obvious to add the relative motion sensor as taught by Ribo onto the manipulated object of Mandella and further to determine pose of the manipulated object based on the fusion of the absolute pose data from the optical system of Mandella and the relative motion sensor of Ribo.  This proposed combination would thus create a hybrid tracking system.  One having ordinary skill in the art would make such a combination to exploit the complimentary properties of each tracking system for the manipulated object and to compensate each system for their respective weaknesses (See Ribo page 59).  Furthermore, as noted in Siggraph 2001, “one of the most popular technologies {mediums} used to improve or augment the performance of other mediums is to incorporate accelerometers and gyros in some form of an inertial navigation system” such as inertial-acoustic or inertial-optical (See Siggraph 2001, pages 56-57).
Regarding claim 33, Mandella, Ribo and Siggraph 2001 teach the system of claim 32 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and asymmetric patterns and emission patterns (See combination proposed above.  See also Mandella FIG. 2, note pattern of LEDs B1, B2, … Bn).
Regarding claim 34, Mandella, Ribo and Siggraph 2001 teach the system of claim 32 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See combination proposed above.  See also Mandella FIG. 2 and ¶¶0022 and 0057, LEDs B1, B2, … Bn).
Regarding claim 35, Mandella, Ribo and Siggraph 2001 teach the system of claim 32 and further comprising a display for showing an image substantially defined by a first and second orthogonal axes (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 36, Mandella, Ribo and Siggraph 2001 teach the system of claim 35 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See combination proposed above.  Note output of the hybrid tracking provides posed data defined in terms of position and orientation, i.e., x,y,z,ϕ,θ,ψ).
Regarding claim 37, Mandella, Ribo and Siggraph 2001 teaches the system of claim 35 and further wherein said processor is further configured to generate signals for rendering said display in response to at least a subset of said pose (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 38, Mandella, Ribo and Siggraph 2001 teaches the system of claim 35 and further said image further comprises a visual element and said signals for rendering comprise signals for rotating said visual element (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 39, Mandella, Ribo and Siggraph 2001 teaches the system of claim 32 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools, wearable articles and utensils (See combination proposed above.  See also Mandella 0135 wherein the manipulated object is a pointer, controller, mouse, jotting implement, etc.).
Regarding claim 22, the combination of Mandella, Ribo and Siggraph 2001 as proposed above for claims 32-39 teaches the features above and further a method for use with a system having a manipulated object (Note combination proposed above), the method comprising:
a) accepting by a processor from a photodetector mounted on-board said manipulated object light data indicative of light detected from a first plurality of predetermined light sources having known locations in world coordinates and being arranged in a predetermined pattern (Note combination proposed above wherein the computer receives light data from an optical detectors on board a manipulated object from a plurality of LED lights sources having known coordinates); 
b) accepting by said processor from a relative motion sensor mounted on-board said manipulated object relative motion data indicative only of a change in an orientation of said manipulated object (See combination proposed above wherein the relative motion sensor, i.e., gyroscope, as taught by Ribo is provided on the manipulated object of Mandella and wherein the output data is indicative only of angular velocity {ωs}); and 
d) determining by said processor a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (See combination proposed above.  See also Claim Interpretation for FL #2.  See Ribo FIG. 7, reprinted below and pages 59-60 wherein a computer having a processor is used to perform calculations.  Further see FIG. 7 above wherein the pose is determined based on absolute pose {position pv and orientation qv} inferred from the optical based tracker and relative motion data indicative only of changes in orientation, angular velocity, from said gyroscope (ωs) of said manipulated object, which data is fused together to determine pose in world coordinates); and 
e) using the processor to prepare at least a subset of the pose as data in an application (See combination proposed above.  Further see Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 23, Mandella, Ribo and Siggraph 2001 teach the method of claim 22 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and 4 asymmetric patterns and emission patterns (See combination proposed above.  See also Mandella FIG. 2, note pattern of LEDs B1, B2, … Bn).
Regarding claim 24, Mandella, Ribo and Siggraph 2001 teach the method of claim 23 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See combination proposed above.  See also Mandella FIG. 2 and ¶¶0022 and 0057, LEDs B1, B2, … Bn).
Regarding claim 25, Mandella, Ribo and Siggraph 2001 teach the method of claim 22 and further wherein said system is coupled to a display that shows an image substantially defined by a first and second orthogonal axes (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 26, Mandella, Ribo and Siggraph 2001 teach the method of claim 25 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See combination proposed above.  Note output of the hybrid tracking provides posed data defined in terms of position and orientation, i.e., x,y,z,ϕ,θ,ψ).
Regarding claim 27, Mandella, Ribo and Siggraph 2001 teach the method of claim 25 and further wherein said manipulated object is configured to generate signals for rendering said display (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 28, Mandella, Ribo and Siggraph 2001 teach the method of claim 28 and further wherein said rendering comprises rearranging of a visual element (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 29, Mandella, Ribo and Siggraph 2001 teach the method of claim 25 and further wherein at least a subset of said pose is used for rotating at least a portion of said image (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 30, Mandella, Ribo and Siggraph 2001 teach the method of claim 25 and further wherein at least a subset of said pose is used for rotating a visual element of said image (See combination proposed above.  See also Mandella ¶¶0029, 0087-0088 and 0135 wherein the pose of the manipulated object is used to move a pointer or cursor on a display).
Regarding claim 31, Mandella, Ribo and Siggraph 2001 teach the method of claim 22 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools, wearable articles and utensils (See combination proposed above.  See also Mandella 0135 wherein the manipulated object is a pointer, controller, mouse, jotting implement, etc.).

C. Primary Rejections Applying Welch-HiBall, Ribo and Siggraph 2001
The following rejections applying Welch-HiBall, Ribo and Siggraph 2001 are the Examiners’ additional primary rejections and are based on the Examiners’ primary interpretation discussed above in the Claim Interpretation section that FL #1 and FL #2 invoke interpretation under 35 U.S.C. §112 (6th ¶).
Claim 22-26, 31-36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greg Welch et al., High-Performance Wide-Area Optical Tracking, PRESENCE: TELEOPERATORS AND VIRTUAL ENVIRONMENTS, Feb. 2001 (hereinafter “Welch-HiBall”) in view of Ribo and further in view of SIGGRAPH 2001.
Regarding claim 32, Welch teaches a light based system for use with a system having a manipulated object (See Welch-HiBall ¶¶50-53 wherein the sensing system was used in conjunction with a hand-held probe or pneumatic drill to which pose was monitored) comprising:
a first plurality of predetermined light sources disposed at known positions in world coordinates and defining a predetermined pattern (See Welch-HiBall FIG. 5 and ¶¶10-15 wherein LED are provided in fixed locations locations/landmarks);
a photodetector mounted on-board said manipulated object for generating light data indicative of light detected from said first plurality of light sources (See Welch-HiBall FIG. 9 and ¶¶16-19 wherein a photodetector arrangement is provided on the manipulated object to detect light from the light sources);
a processor configured for: i) accepting said light data from said photodetector and for determining the pose of said manipulated object based on an absolute pose inferred from said light data, wherein said pose is determined with respect to said world coordinates (Note claim interpretation above wherein this phrase FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).  See Welch-HiBall ¶¶8-15 and 31-41 wherein the light data is used by a host computer/processor to determine pose of the manipulated objection via the sensors).
However, while Welch-HiBall teaches an optical tracking system, Welch-HiBall does not teach a hybrid system combining optical and inertial systems.  Nevertheless, Ribo teaches a hybrid based augmented reality system (See Ribo FIGS. 1 and 6) which teaches a manipulated object that comprises a photodetector mounted thereon for generating light data (See Ribo page 55, note camera mounted on helmet which contains a photodetector) and a relative motion sensor mounted on-board said manipulated object (See Ribo FIG. 6 and page 59 which relative motion sensor comprises a gyroscope which outputs angular velocity data), and a processor configured for: i) accepting said light data from said photodetector; ii) accepting from said relative motion sensor relative motion data indicative only of a change in an orientation of said manipulated object; and iii)determining a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation, wherein said pose is determined with respect to said world coordinates (Note claim interpretation above wherein this phrase FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).  Thus, see Ribo FIG. 7, reprinted below and pages 59-60 wherein a computer 

    PNG
    media_image1.png
    211
    575
    media_image1.png
    Greyscale

Ribo FIG. 7
having a processor is used to perform calculations.  Further see FIG. 7 above wherein the pose is determined based on absolute pose {position pv and orientation qv} inferred from the optical based tracker and relative motion data, from a gyroscope, indicative only of changes in orientation, angular velocity (ωs), of said manipulated object, which data is fused together to determine pose in world coordinates).
In view of these teachings, it would have thus been obvious to add the relative motion sensor as taught by Ribo onto the manipulated object of Welch-HiBall and further to determine pose of the manipulated object based on the fusion of the absolute pose data from the optical system of Welch-HiBall and the relative motion sensor of Ribo.  This proposed combination would thus create a hybrid tracking system.  One having ordinary skill in the art would make such a combination to exploit the complimentary properties of each tracking system for the manipulated object and to compensate each system for their respective weaknesses (See Ribo page 59).  Furthermore, as noted in Siggraph 2001, “one of the most popular technologies {mediums} used to improve or augment the performance of other mediums is to incorporate accelerometers and gyros in some form of an inertial navigation system” such as inertial-acoustic or inertial-optical (See Siggraph 2001, pages 56-57).  Finally, Examiners finally find the PTAB has held that it would have been obvious to supplement the optical system of Welch-HiBall with an inertial system to create a hybrid sensor system to determine pose (See Final Written Decision in IPR2018-01032, pages 23-29).
Regarding claim 33, Welch-HiBall, Ribo and Siggraph 2001 teach the system of claim 32 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and asymmetric patterns and emission patterns (Note combination proposed.  Thus see Welch-HiBall ¶¶20-22).
Regarding claim 34, Welch-HiBall, Ribo and Siggraph 2001 teach the system of claim 32 and further wherein said first plurality of predetermined light sources comprises IR LEDs (Note combination proposed.  Thus see Welch-HiBall ¶¶5-22).
Regarding claim 35, Welch-HiBall, Ribo and Siggraph 2001 teach the system of claim 32 and further comprising a display for showing an image substantially defined by a first and second orthogonal axes (Note combination proposed.  Thus see Welch-HiBall FIG. 13 and ¶¶61-64).
Regarding claim 36, Welch-HiBall, Ribo and Siggraph 2001 teach the system of claim 35 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (Note combination proposed.  See Welch-HiBall N1 and throughout to determine pose, i.e., position and orientation.  See further Siggraph 2001 pages 20-22).
Regarding claim 39, Welch-HiBall, Ribo and Siggraph 2001 teach the system of claim 39 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools, wearable articles and utensils (Note combination proposed.  Thus see Welch-HiBall ¶¶50-55).
Regarding claim 22, the combination of Welch-HiBall, Ribo and Siggraph 2001 as proposed above for claims 32-36 and 39 above teaches a method for use with a system having a manipulated object (See Welch-HiBall ¶¶50-53 wherein the sensing system was used in conjunction with a hand-held probe or pneumatic drill to which pose was monitored), the method comprising:
a) accepting by a processor from a photodetector mounted on-board said manipulated object light data indicative of light detected from a first plurality of predetermined light sources having known locations in world coordinates and being arranged in a predetermined pattern (See Welch-HiBall FIG. 5 and ¶¶10-19 wherein LEDs are provided in fixed locations locations/landmarks and wherein a photodetector arrangement is provided on the manipulated object to detect light from the light sources); 
b) accepting by said processor from a relative motion sensor mounted on-board said manipulated object relative motion data indicative only of a change in an orientation of said manipulated object (See Welch-HiBall ¶67 which discloses the possibility of a hybrid approach for 6D systems.  See also Siggraph 2001 pages 56-57 which teaches using inertial sensors in combination with optical/light systems.  See further Ribo FIG. 6 and page 59 which relative motion sensor comprises a gyroscope which outputs angular velocity data); and 
c) determining by said processor a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation of said manipulated object, wherein said pose is determined with respect to said world coordinates (Note claim interpretation above wherein this phrase FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).  See Welch-HiBall ¶¶8-15 and 31-41 wherein the light data is used by a host computer/processor.  See Ribo FIG. 7 above wherein the pose is determined based on absolute pose {position pv and orientation qv} inferred from the optical based tracker and relative motion data, from a gyroscope, indicative only of change in orientation, angular velocity (ωs), of said manipulated object, which data is fused together to determine pose in world coordinates); and 
f) using at least a subset of the pose as data in an application (See Welch-HiBall ¶¶50-61 which the pose is used in an application for feedback of movement and/or used in simulators).
Regarding claim 23, Welch-HiBall, Ribo and Siggraph 2001 teach the method of claim 22 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and 4 asymmetric patterns and emission patterns (Note combination proposed.  Thus see Welch-HiBall ¶¶20-22).
Regarding claim 24, Welch-HiBall, Ribo and Siggraph 2001 teach the method of claim 23 and further wherein said first plurality of predetermined light sources comprises IR LEDs (Note combination proposed.  Thus see Welch-HiBall ¶¶5-22).
Regarding claim 25, Welch-HiBall, Ribo and Siggraph 2001 teach the method of claim 22 and further wherein said system is coupled to a display that shows an image substantially defined by a first and second orthogonal axes (Note combination proposed.  Thus see Welch-HiBall FIG. 13 and ¶¶61-64).
Regarding claim 26, Welch-HiBall, Ribo and Siggraph 2001 teach the method of claim 25 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (Note combination proposed.  Thus see Welch-HiBall N1 and throughout to determine pose, i.e., position and orientation, as determined via the system shown in FIG. 7 of Ribo.  See further Siggraph 2001 pages 20-22).
Regarding claim 31, Welch-HiBall, Ribo and Siggraph 2001 teach the method of claim 22 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three-dimensional digitizers, digitizing styli, hand-held tools, wearable articles and utensils (Note combination proposed.  Thus see Welch-HiBall ¶¶50-55).

D. Primary Rejections Applying Welch-HiBall, Ribo, Siggraph 2001 and Romanik
The following rejections applying Welch-HiBall, Ribo and Siggraph 2001 and Romanik are Examiners’ primary rejections and are based on the Examiners’ primary interpretation discussed above in the Claim Interpretation section that FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
Claim 27-30 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welch-HiBall in view of Ribo and Siggraph 2001, as applied to claims 25, 32 and 35 above, and further in view of U.S. Patent No. 5,884,239 to Romanik (hereinafter “Romanik”).
Regarding claims 27 and 37, Welch-HiBall, Ribo and Siggraph 2001 teach the features of claim 25 and 35 as discussed above.  However, while the intended use of the Welch-HiBall system is to display movement of the manipulated object, such is not explicitly disclosed therein.  Nevertheless, Romanik teaches a pose determination system and further wherein the manipulated object via the processor is configured to generate signals for rendering said display (See Romanik col. 16, lines 21-46 wherein the manipulated object changes views of the object in the display).  It would have been obvious at the time the invention was made to use the pose data determined from the combination of Welch-HiBall, Ribo and Siggraph 2001 to manipulate the display in the manner as suggested by Romanik.  One having ordinary skill in the art would do so because manipulation of objects (views on displays or cursors on displays) is a common application of pose data determined from hand-held implements as explicitly stated in Romanik (See Romanik col. 16, lines 21-56).
Regarding claims 28-30 and 38, the combination of teachings of Welch-HiBall, Ribo, Siggraph 2001 and Romanik teach the features of claims 27 and 37 and further wherein said rendering comprises rearranging of a visual element and at least a portion of the posed is used for rotating at least a portion of said image (See Romanik col. 16, lines 21-56).

E. Alternative Anticipation Rejections of Claims 32-39 Applying Maeda
Claims 32-39 are alternatively rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by TRACKING OF USER POSITION AND ORIENTATION BY STEREO MEASUREMENT OF INFRARED MARKERS AND ORIENATION SENSING to Masaki Maeda et al., Proceedings of the 8th International Symposium on Wearable Computers, (2004) (hereinafter “Maeda”).  Examiners note this rejection is an alternative rejection to the primary rejections above and is based on the Applicant’s prior arguments that FL #1 (the processor) does not invoke interpretation under 35 U.S.C. §112 (6th ¶).  Specifically, Applicant has argued that “a standard off-the-shelf Intel processor, such as XScale PXA type processor of the ARM type can do the job.”  See Mar 2021 Amendment page 35.  Furthermore, Applicant argues that “[t]he point is that the processor as specified is capable of determining pose based on the light data and relative motion using any well-known technique (algorithm).  See Mar 2021 Amendment page 38.  Finally, Applicant argues that a “POSA would know that there is no special type of computer needed to perform this kind of simple interpolation computation.”  See Nov 2021 Response page 17.  Thus, for this rejection applying Maeda only, Examiners rely on Applicant’s statements above to not invoke interpretation under 35 U.S.C. §112 (6th ¶) for FL #1 and find that nothing more than an ordinary processor is required for this phrase which operates accordingly to “any well-known technique (algorithm).”3  Since Maeda discloses such a processor and operates accordingly to a well-known technique, it meets FL #1.
Regarding claim 32, Maeda discloses a system comprising a manipulated object (See disclosure of Maeda which tracks the position and orientation of a helmet on a user to control an AR system), said system comprising: 
a) a first plurality of predetermined light sources disposed at known positions in world coordinates and defining a predetermined pattern (See Maeda FIG. 2 and Section 2.2, a plurality of IR LEDs are placed in locations in a pattern, wherein the locations of a few sets of IR LEDs are measured in advance); 
b) a photodetector mounted on-board said manipulated object for generating light data indicative of light detected from said first plurality of light sources (See Section 2.2, a stereo camera with a photodetector therein for measuring the light from the IR LEDs); 
c) a relative motion sensor mounted on-board said manipulated object (See Section 2.1, a gyroscope is placed on the helmet); and 
d) a processor configured for: i) accepting said light data from said photodetector; ii) accepting from said relative motion sensor relative motion data indicative only of a change in an orientation of said manipulated object; and iii) determining a pose of said manipulated object based on: 1) an absolute pose inferred from said light data; and 2) said relative motion data indicative only of said change in said orientation, wherein said pose is determined with respect to said world coordinates (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function which operates accordingly to any well-known technique.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used and a well-known technique is used to determine pose).
Regarding claim 33, Maeda discloses the system of claim 32 and further wherein said predetermined pattern comprises at least one member of the group consisting of linear patterns, non-linear patterns and asymmetric patterns and emission patterns (See Maeda Section 2.2).
Regarding claim 34, Maeda discloses the system of claim 32 and further wherein said first plurality of predetermined light sources comprises IR LEDs (See Sections 2.1 and 2.2).
Regarding claim 35, Maeda discloses the system of claim 32 and further comprising a display for showing an image substantially defined by a first and second orthogonal axes (See Sections 5.1 and 5.2).
Regarding claim 36, Maeda discloses the system of claim 35 and further wherein said pose is defined by Euler angles in rotated object coordinates or their mathematical equivalents (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used and operates using a well-known function).
Regarding claim 37, Maeda discloses the system of claim 35 and further wherein said processor is further configured to generate signals for rendering said display in response to at least a subset of said pose (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used and operates using a well-known function).
Regarding claim 38, Maeda discloses the system of claim 35 and further wherein said image further comprises a visual element and said signals for rendering comprise signals for rotating said visual element (See discussion above wherein Applicant asserted a processor is sufficient structure to perform the claimed function.  Thus see Maeda FIG. 1 and Section 2.1 wherein a computer is used and operates using a well-known function).
Regarding claim 39, Maeda discloses the system of claim 32 and further wherein said manipulated object is selected from the group consisting of wands, remote controls, three-dimensional mice, game controls, gaming objects, jotting implements, surgical implements, three- dimensional digitizers, digitizing styli, hand-held tools and utensils (See Section 2. 5.1 and 5.2. wherein the manipulated objection is a helmet which is a useful tool or implement, i.e., a utensil).

XII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 935 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XIII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIV. CONCLUSION
Claims 22-39 are pending and examined.
Claims 22-39 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:


/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Examiners further find that the 935 Patent under reissue herein also fails to disclose or support this feature as well as discussed below in the new matter rejections.
        2 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task."  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP §2161.01(I).
        3 See 37 C.F.R. §1.104(c)(3). In rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability and, insofar as rejections in applications are concerned, may also rely upon facts within his or her knowledge pursuant to paragraph (d)(2) of this section.
        
        While Examiners do not agree with the Applicant’s assertions, this rule allows the Examiners to rely on such admissions when considering prior art.